Title: To Thomas Jefferson from James Wood, 3 February 1780
From: Wood, James
To: Jefferson, Thomas



Sir
Charlottesville 3d. Feb. 1780.

I find it altogether Out of My Power to engage Any of the Tradesmen Among the German Troops to go to Richmond; by Some Means or Other they have found Out Our Distress for Tradesmen to do Our Public Work, and their Officers have Contrived to get so Considerably in their Debt for Work, Besides their Pay and Cloathing, that they are Afraid to go without their Consent, least they shou’d be returned Deserters, and by it lose the whole that is Due them.
I am with Great respect and Esteem, Sir, Yr. Excellency’s Very Obt. Servt.,

James Wood

